Citation Nr: 9923134	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-20 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for coronary artery 
disease, status post myocardial infarction, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an effective date earlier than August 3, 
1995, for service connection for coronary artery disease, 
status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active verified military service from 
November 1968 to September 1972 and September 1976 to 
December 1990.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  

During the cours of this appeal the issue of entitlement to 
an increased evaluation for the veteran's service-connected 
back disability arose.  That issue has not been fully 
developed for appellate review and the Board will not address 
it further.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected coronary artery disease, 
status post myocardial infarction is manifested by atypical 
chest pain, shortness of breath and lightheadedness on 
exertion, an ejection fraction of 55 percent, and 10 METs.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service-connected 
coronary artery disease, status post myocardial infarction.  

4.  In a rating decision dated in December 1993, the RO 
denied service connection for a heart disability; the veteran 
did not disagree with this determination following 
notification.  

5.  The veteran's informal application to reopen his claim 
for service connection for a heart disorder was received on 
August 3, 1995.  

6.  In a rating decision dated in September 1997, the RO 
granted service connection for coronary artery disease, 
status post myocardial infarction effective on August 3, 
1995, the date of receipt of the application to reopen the 
service connection claim.  

7.  A claim for an earlier effective date based on clear and 
unmistakable error has not been reasonably raised.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for coronary artery disease, status post myocardial 
infarction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71, 4.104 Diagnostic 
Code 7005 (prior to January 1998), Diagnostic Code 7005 
(1998).  

2.  The criteria for an effective date earlier than August 3, 
1995, for an award of service connection for coronary artery 
disease, status post myocardial infarction have not been met.  
38 U.S.C.A. § 5107, 5110 (West 1991 & Supp 1999) 38 C.F.R. 
§ 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected heart disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

The record reflects that the veteran was evaluated for 
complaints of chest wall and left arm pain and chronic left 
upper chest and shoulder pain during service in the 1980s.  
Studies of the heart were unremarkable.  The diagnoses 
included resting pleuritis, viral syndrome with pleuritic 
chest pain, atypical chest pain, questionable ischemia with 
decreased blood pressure.  

In 1987, the veteran was provided a stress test.  From 
January to February 1993, the veteran was hospitalized at a 
private facility for inferior wall myocardial infarction, 
unstable angina, and peripheral vascular disease.  He 
underwent left heart catheterization and coronary artery 
bypass graft surgery.  

At a VA compensation and pension examination dated in 
September 1993, the veteran related that he had not returned 
to work since having an aorta bifemoral bypass in May 1993.  
The veteran complained of exertional angina that was 
triggered by mowing the lawn, working in the hot sun, or 
being in his garden.  It was noted that the veteran passed 
through Phase I and II of cardiac rehabilitation.  The 
diagnoses included stable status post three-vessel coronary 
artery bypass graft.  

The record includes statements of Terry W. Henkel, M.D., 
dated in 1996.  In July 1996, Dr. Henkel stated that a 
cardiovascular examination was within normal limits.  The 
diagnostic impression included organic heart disease, 
atherosclerotic coronary artery disease, previous inferior 
myocardial infarction, severe three-vessel coronary artery 
disease, status post three-vessel coronary bypass surgery, 
normal left ventricular function.  No angina pectoris was 
present.  The prognosis was good.  

In February 1997, VA provided a number of studies regarding 
the veteran's heart disability.  An echo report provided that 
the right systolic function appeared normal, that the chamber 
sizes were normal, that there was mild basilar inferior wall 
hypokinesis and that there was an ejection fraction of 55 
percent.  An echocardiogram (ECG) report reveals normal valve 
velocities, normal mitral valve velocities, a normal trivial 
tricuspid regurgitation, and a normal calculated pulmonary 
systolic pressure of 26 mmHg.  The report of an exercise 
stress test reflects that the veteran discontinued the 
exercises because he felt lightheaded.  There were no chest 
pains.  The test results were submaximal symptom limited 
estimated with no ECG evidence of ischemia, fair exercise 
tolerance, and no electrocardiogram (EKG) at submaximal 
level.  It was noted that the veteran exercised for 7:04 at 
stage III Bruce and developed a heart rate of 116 (66%), and 
no increase in blood pressure.  Because the veteran felt 
lightheaded, he was switched to a Dobutamine stress test that 
was negative for evidence of ischemia.  There was a small 
amount of antero-lateral apical ischemia versus normal 
variant apical thinning.

The report of a March 1997 compensation and pension 
examination reveals that the veteran had episodes of atypical 
chest discomfort over the past six months.  It was noted that 
the pain was not necessarily related to activity and was 
stable.  He denied any syncope, dizziness, edema, and 
paroxysmal exertion.  It was noted that a January 1997 
echocardiogram showed normal left ventricular systolic 
function with an ejection fraction of 55 percent.  On 
physical examination, the veteran was described as being well 
nourished and developed.  The neck was supple without 
adenopathy, jugular venous distention or bruits.  The 
assessment was atypical chest discomfort that the examiner 
indicated was atypical for angina and was not reproduced on 
exercise stress testing or with Dobutamine infusion.  It was 
felt that the symptoms were non-cardiac in origin and work-
up.  The veteran was also assessed as having coronary artery 
disease that was stable and shortness of breath/dyspnea on 
exertion.  The examiner indicated that the veteran had normal 
cardiac function and that his symptoms were most likely 
unrelated to his heart and that the dyspnea was related to 
pulmonary causes.  The diagnoses included status post 
coronary artery bypass graft and history of tobacco use.  The 
examiner stated that the veteran was demonstrating a small 
reversible defect that could possibly be ischemia or likely 
to be artifact. 

In a July 1997 rating decision, the RO granted service 
connection for coronary artery disease, status post 
myocardial infarction.  A 30 percent disability evaluation 
was assigned, effective in August 1995.  

VA outpatient treatment records dated in 1997 reflect that 
the veteran was seen for complaints of atypical chest pain.  
These records reflect that his symptoms were stable.  

Statements of Dr. Henkel dated in 1997 provide that the 
veteran continued to be seen for his heart disorder.  These 
documents reflect coronary risk factors including essential 
hypertension and a history of hyperlipidemia as well as 
former cigarette smoking.  In October 1997, the veteran 
reported that back discomfort caused him to discontinue 
working.  The doctor indicated that the veteran did not have 
any angina pectoris and that he denied shortness of air or 
palpitations.  The veteran related that he walks 2 miles 6 
days a week and 6 miles on Mondays.  His current medication 
included Lopressor, Motrin, and Zocor.  A normal cardiac 
examination was noted.  There were no murmurs, gallops, or 
cardiomegaly.  An EKG was essentially normal.  

In November 1997, the veteran testified at a personal hearing 
before a hearing officer regarding his claims.  With respect 
to the increased rating issue, the veteran stated that the 
symptoms associated with his service-connected heart 
disability have increased in severity.  He testified that he 
experienced chest pain and that he was taking more medication 
for his heart.  The veteran added that he had angina attacks 
with resting or on exertion.  

The report of a VA compensation and pension examination dated 
in April 1998 reveals, in pertinent part, normal LV and RV 
systolic function.  It was noted that the veteran walked 
10:15 seconds achieving 10 METS and complained of shortness 
of breath during the last phase of testing with leg pain.  
The test was submaximal and did not demonstrate good evidence 
of ischemia or myocardial infarction.  When examined for the 
spine in April 1998, the veteran reported that he did not 
work because of his heart disorder and his back.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  

The veteran's coronary artery disease has been evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7005. During the 
course of the veteran's appeal, the regulations governing 
ratings of cardiovascular disorders were changed, effective 
January 12, 1998.  The veteran was further examined by the VA 
in 1998, and the RO has considered the veteran's claim under 
the new criteria.  The August 1998 Supplemental Statement of 
the Case continued a 30 percent disability evaluation under 
the new criteria.  

Under the old rating criteria, the rating schedule provides 
that, one-year after a coronary artery bypass surgery, the 
minimum rating will be 30 percent and that the residuals are 
to be rated under the provisions for arteriosclerotic heart 
disease. 38 C.F.R. § 4.104, Diagnostic Code 7017 (in effect 
prior to January 12, 1998).

Arteriosclerotic heart disease following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack, where ordinary manual labor is feasible, is 
rated 30 percent disabling. When there is a history of 
substantiated repeated anginal attacks and more than light 
manual labor is not feasible, a 60 percent rating is 
assigned. Arteriosclerotic heart disease with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded, is rated 100 percent disabling. 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (in effect prior to January 12, 1998).

Under the new rating criteria, residuals of coronary artery 
bypass surgery manifested by a workload of greater than 5 
METs but not greater than 7 METs, and productive of dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or x-ray, is rated 30 percent disabling. When 
there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent rating is assigned. When there is chronic 
congestive heart failure, or; workload of 3METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent rating is assigned. 38 
C.F.R. § 4.104, Diagnostic Code 7017 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court")  has stated that where 
laws or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, 
either the previous or the current rating criteria may apply, 
whichever is most favorable to the veteran.  

Having carefully considered the record, the Board finds that 
the evidence does not support the assignment of a higher 
disability evaluation for coronary artery disease status post 
myocardial infarction.  The Board has considered and finds 
credible the veteran's testimony.  In that connection, the 
evidence reflects that the veteran has a history of chest 
pains.  However, the medical evidence since the 1993 
procedure establishes that the veteran's disability has been 
stable.  In fact, the VA examiner in March 1997 opined that 
the complaints of angina were non-cardiac in origin and work-
up, in light of the fact that such discomforts were not 
reproduced on exercise stress testing or with Dobutamine 
infusion.  The Board recognizes that the veteran exhibited 
shortness of breath when evaluated in April 1998; however, he 
achieved 10 MET.  In addition, the evidence is negative for 
complaints of syncope, edema, or paroxysmal exertion.  Based 
on the foregoing, the Board is of the view that the veteran's 
overall disability picture is adequately contemplated by the 
currently assigned 30 percent disability evaluation under the 
old and the new regulations. 4.104 Diagnostic Code 7005 
(prior to January 1998), Diagnostic Code 7005 (1998).  
Moreover, the evidence does not more nearly approximate the 
criteria for the next highest disability evaluation.  
38 C.F.R. § 4.7 (1998).  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  Although the veteran indicated that he 
resigned from a position for reasons including his service-
connected heart disability, the veteran has not asserted or 
offered any objective evidence that his heart disability has 
interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment.  
Furthermore, the medical evidence since 1993 reflects that 
the heart disability has been stable.  Nor does the record 
reflect frequent periods of hospitalization for the 
disability.  Hence, the record does not present an 
exceptional case where his currently assigned 30 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


Earlier Effective Date

In February 1993, the veteran filed an informal claim for 
service connection for a heart disorder.  His claim was 
denied by the RO in December 1993. As the basis that 
determination, the RO stated that there was no evidence of an 
organic heart disorder in service or within the applicable 
presumptive period following discharge and that service 
connection could not be established for a heart disorder 
first diagnosed in January 1993.  The veteran did not 
disagree with the RO's determination; therefore, the December 
1993 action became final.  

In August 1995, the RO received an informal application to 
reopen a claim for service connection for a heart disability.  
As noted supra, in a July 1997 rating decision, the RO 
granted service connection for coronary artery disease, 
status post myocardial infarction.  A 30 percent disability 
evaluation was assigned, effective on August 3, 1995.  The 
Board notes that the claim was actually received by the 
veteran's representative on August 3, 1995, and then received 
by the RO on August 17, 1993.  However, the August 3, 1995 
was mistakenly assigned as the date of receipt of the 
veteran's successfully reopened claim.  In this regard, the 
RO determined that the error was harmless as it did not 
affect payments. 

However, the veteran contends, in essence, that the effective 
of service connection for his service-connected disability 
should be the date which he initially filed his claim for 
service connection in February 1993.  

The effective dates of an evaluation and award of 
compensation for direct service connection is the day 
following separation from active service or the date the 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
the claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5.110(a); 38 C.F.R. § 3.400.  

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(1998).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(1)(ii). The effective date of an 
award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(r) (1998).

As set forth above, the RO has assigned an effective date of 
August 3, 1995, for the award of service connection for 
coronary artery disease, status post myocardial infarction.  
However, the veteran maintains that he is entitled to an 
effective date of February 17, 1993, apparently because his 
original claim of service connection for a heart disorder was 
filed at that time.

As set forth above, the veteran did, indeed, file his 
original claim of service connection for a heart disorder in 
February 1993. However, this claim was eventually denied by 
December 1993 RO rating decision.  That decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).   

Thus, any claim of service connection for a heart disability 
filed by the veteran prior to the final December 1993 RO 
decision does not provide the basis for an earlier effective 
date for the eventual award of service connection for a heart 
disorder. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) 
(providing that the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later).

Chronologically, the next communication from the veteran is 
his application to reopen his claim of service connection for 
a heart disorder based on new and material evidence. The date 
stamp on the veteran's claim indicates that it was received 
at the RO in August 1995. Thus, the August 1995, the date of 
receipt of the new claim, is the proper effective date under 
the applicable regulation.

Moreover, the veteran has not alleged that the previous RO 
decision contained clear and unmistakable error.  When 
attempting to raise such a claim, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error that, if true, would be clear 
and unmistakable error on its face, must provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  That is not the situation here, for 
the reasons explained above.  Thus, there is no claim of 
entitlement to an earlier effective date based on clear and 
unmistakable error.  

The legal and regulatory framework concerning effective dates 
provides, that except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  The effective date of an 
award of direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
 38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  Since the RO has granted benefits as of the date 
the veteran filed his petition to reopen his claim, it has 
already assigned the earliest possible effective date for the 
grant of such benefits.  Hence, the Board concludes that an 
effective date earlier than in August 1995, for a grant of 
service connection for coronary artery disease, status post 
myocardial infarction, is not warranted.  

The Board has considered the veteran's contention that he did 
not receive the initial notice of the denial of his claim 
until December 1994.  However, the record demonstrates that 
in a correspondence dated in December 1993 the veteran was 
notified of the denial of the claim for service connection 
for a heart disorder at the last address of record.  There is 
a presumption of regularity establishing that officers of the 
government are presumed to have faithfully discharged their 
duty including delivery by mail of notification such as that 
in this case, unless there is evidence to rebut the 
presumption.  Ashley v. Derwinski, 2 Vet. App. 307, 
309)(1992).  In this matter, the record is devoid of "clear 
evidence to the contrary." Id.  Moreover, the veteran's 
assertions to the contrary occur many years since to which 
assertion relate and at a time when the claim for retroactive 
benefits is pending.  Under such circumstances, the veteran's 
representations are less than credible than what the record 
otherwise shows.  


ORDER

An increased rating for coronary artery disease, status post 
myocardial infarction is denied.  

The assignment of an effective date earlier than August 3, 
1995, for a grant of service connection for coronary artery 
disease, status post myocardial infarction is denied.  

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

